          Case 6:20-cv-06977-FPG Document 27 Filed 12/16/20 Page 1 of 3




  UNITED STATES DISTRICT COURT
  WESTERN DISTRICT OF NEW YORK

 CITIZENS BANK, N.A.
                                                         Case No: 6:20-cv-06977
        Plaintiff,

 -against-                                                    ORDER

 GREGORY LYONS,

        Defendant.


         On December 11, 2020, the Court received a letter, ECF No. 26, from Plaintiff Citizens

 Bank, N.A. (“Citizens”) requesting that the Court set a deadline for Defendant Gregory Lyons

 (“Lyons”) to comply with the second paragraph of the Court’s December 3, 2020 Preliminary

 Injunction Order, ECF No. 24. The second paragraph of the Preliminary Injunction Order

 directed Lyons to

       immediately return to Citizens the following property: (i) any and all master keys
       in Lyons’ possession, custody, or control that grant or enable access to Citizens’
       facilities, branches, or other Citizens-affiliated buildings; (ii) any and all core keys
       (i.e., keys that enable the removal of lock cores/cylinders) in Lyons’ possession,
       custody, or control that grant or enable access to Citizens’ facilities, branches, or
       other Citizens-affiliated buildings; (iii) the Apple iPad that Citizens provided to
       Lyons during his employment therewith; (iv) two mobile phones that Citizens
       provided to Lyons during his employment therewith; and (iv) three GPS units that
       Citizens provided to Lyons during his employment therewith.

ECF No. 24 at 2.

       As of the date of this Order, Lyons has failed to comply with the second paragraph of the

Preliminary Injunction Order despite having had almost two weeks to do so. In addition, Lyons

(1) failed to submit any response in opposition to Citizens’ application for a preliminary injunction

and temporary restraining order; (2) has failed to otherwise appear in this matter despite having

been served with the Complaint, application for a preliminary injunction and a temporary


                                                  1
          Case 6:20-cv-06977-FPG Document 27 Filed 12/16/20 Page 2 of 3




restraining order, and other filings; and (3) did not appear at the hearing conducted on Citizens’

motion for a preliminary injunction and a temporary restraining order despite his presence having

been ordered by this Court, and such order having been issued to Lyons via United States Mail

and via email.

       “Clarifications of orders previously issued, which may be obtained on motion or made sua

sponte by the court, add certainty to an implicated party’s efforts to comply with the order and

provide fair warning as to what future conduct may be found contemptuous.” N.A. Sales Co. v.

Chapman Indus. Corp., 736 F.2d 854, 858 (2d Cir. 1984); see also Famous Joe’s Pizza, Inc. v.

Famous Joe’s Pizza of Vill., Inc., 17 Civ. 06541 (BMC), 2018 WL 1796544, at *2 (E.D.N.Y. April

16, 2018). “The Second Circuit has stated that a district court’s decision whether to modify a

preliminary injunction involves an exercise of the same discretion that a court employs in an initial

decision to grant or deny a preliminary injunction.” A.V. By Versace, Inc. v. Gianni Versace, S.p.A.,

No. 96 Civ. 9721PKLTHK, 98 Civ. 0123PKLTHK, 01 Civ. 9645PKLTHK, 2006 WL 90062, at

*4 (S.D.N.Y. Jan. 12, 2006) (citation & internal quotation marks omitted).

       Based upon the foregoing, and based upon Citizens’ application supporting its Preliminary

Injunction Motion, ECF Nos. 4, 7, 8, and the Court’s findings at the preliminary injunction hearing

held on December 2, 2020, ECF No. 23, the Court ORDERS that, in addition to the directives in

the December 3, 2020 Preliminary Injunction Order, Lyons must comply with the second

paragraph of that Order by December 18, 2020 at 12:00PM. Should Lyons fail to comply, the

Court would entertain a motion for contempt or may consider the propriety of issuing such relief

sua sponte. See Cintron v. Vaughn, No. 3:69cv13578 (EBB), 2007 WL 4240856, at *9 (D. Conn.

Nov. 29, 2007).




                                                 2
       Case 6:20-cv-06977-FPG Document 27 Filed 12/16/20 Page 3 of 3




      SO ORDERED.

Dated: Rochester, New York

December 16, 2020



                                         HON. FRANK P. GERACI, JR.
                                         CHIEF UNITED STATES DISTRICT JUDGE




                                     3
